Citation Nr: 0931275	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  97-27 385A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for polycythemia vera, 
claimed as a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for a gastrointestinal 
disability, claimed as a residual of exposure to ionizing 
radiation.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty form 
July 1954 to April 1958.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the Oakland RO.  In December 1999, June 
2002, and October 2004, the Board remanded these issues for 
additional development.  

The Veteran recently submitted additional evidence directly 
to the Board without a waiver of RO consideration.  The Board 
reviewed this evidence (which consists of a statement from 
the Veteran, a copy of the April 2009 supplemental statement 
of the case SSOC), June 1979 correspondence from Dr. J. L., 
an April 1981 letter from a former employer, disability 
records, newspaper and internet articles, and a December 2007 
letter from R. O., M.D.), and found that in part it is not 
relevant, and in remaining part it is either duplicative or 
cumulative to what the RO has considered.  Consequently, it 
is not necessary for the Board to remand the case to the RO 
for their initial review of the additional submissions.

The matter of entitlement to service connection for a 
gastrointestinal disability claimed as due to exposure to 
ionizing radiation is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington D.C.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran was not a participant in U.S. atmospheric 
nuclear testing, and is not shown to have been exposed to 
ionizing radiation in service.

2.  Polycythemia vera was not manifested in service, and was 
first diagnosed many years after service; a preponderance of 
the evidence is against a finding that it is related to 
service, to include as due to exposure to ionizing radiation 
therein.

3.  The Veteran failed to respond (within a year) to VA 
requests for information and authorizations for VA to secure 
private dental records which are needed for a proper 
adjudication of his claim seeking service connection for a 
dental disorder.


CONCLUSIONS OF LAW

1.  Service connection for polycythemia vera is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2008).

2.  By not responding within one year to VA requests for 
information and authorizations necessary for VA to secure 
evidence that is essential for proper adjudication of his 
claim of service connection for a dental disorder, the 
Veteran  has abandoned such claim.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

The February 1997 rating decision preceded enactment of the 
VCAA.  In Pelegrini, supra, the Court held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial adjudication; instead, the claimant had a right to 
timely content-complying notice and proper subsequent VA 
process.  May 1995, February 2000, July 2002, July 2003, 
February 2005, and May 2005 letters informed the Veteran of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide, and the evidence that he should submit if 
he did not desire VA to obtain such evidence on his behalf.  
He has had ample opportunity to respond/ supplement the 
record.  The claims were readjudicated in April 2009 (curing 
any notice timing defect).  The Veteran did not receive 
notice regarding disability ratings or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  
However, this decision denies service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, the Veteran is not 
prejudiced by such omission.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The Veteran has submitted many reports, medical 
opinions, and articles, which he contends demonstrate that he 
was exposed to ionizing radiation during his military service 
and that his polycythemia vera is a radiogenic disease.  The 
RO has assisted the Veteran by following the procedures 
outlined in 38 C.F.R. § 3.311 in the development of a claim 
based on exposure to ionizing radiation.  Such assistance 
included requesting information from the Department of the 
Air Force, the National Personnel Records Center (NPRC), and 
the Defense Threat Reduction Agency.  As the record 
establishes that he was not exposed to ionizing radiation in 
service, and polycythemia vera was not manifested therein, an 
examination to secure a medical nexus opinion is not 
necessary.  Duenas v. Principi, 18 Vet. App. 512 (2004), 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with remand orders.  In prior 
remands, the Board requested additional development that 
would assist the Under Secretary for Health in the 
preparation of a dose estimate for the Veteran, and noted 
that referral to the Under Secretary for Health was not 
discretionary.  While the Veteran's claims file(s)were not 
referred to the Under Secretary for health, the Board finds 
that remand for such referral is not necessary.  As discussed 
in greater detail below, the handling of claims involving 
polycythemia vera is specifically addressed in 38 C.F.R. 
§ 3.311(b)(3), which does not require such additional 
development (referral) unless 3 requirements are met.  In the 
present case, the three requirements are not met as 
development completed does not show that the Veteran was 
exposed to ionizing radiation in service.  Consequently, 
seeking a dose estimate would serve no useful purpose.  In 
the Board's judgment, there was substantial compliance with 
its prior instructions.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (finding that remand was not required 
under Stegall where there was substantial compliance with the 
Board's remand instructions), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

As explained below, evidence pertinent to the Veteran's 
dental claim appears to be outstanding; however, as discussed 
in greater detail below, such evidence cannot be obtained 
without the Veteran's cooperation, and he has not co-
operated.  VA's duty to assist is met.  

II. Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity." 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

The second approach to substantiating a claim  of service 
connection based on radiation exposure is found in 38 C.F.R. 
§ 3.311.  Under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
in service; (2) he subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within a 
period specified by the regulation.  38 C.F.R. § 3.311(b).  
If any of the foregoing three requirements is not met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation cannot be granted under 
38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For 
purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation.  
38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Public Law 98-542 requires VA to determine whether sound 
medical and scientific evidence supports establishing a rule 
identifying polycythemia vera as a radiogenic disease.  The 
VA has determined that sound medical and scientific evidence 
does not support including polycythemia vera on the list of 
known radiogenic diseases in this regulation.  Even so, the 
VA will consider a claim based on the assertion that 
polycythemia vera is a radiogenic disease under the 
provisions of paragraph (b)(4) of this section.  Paragraph 
(b)(4) stipulates that if a claim is based on a disease other 
than one of those listed in paragraph (b)(2) of this section, 
VA shall nevertheless consider the claim under the provisions 
of this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(3). 

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's voluminous claims files, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Polycythemia Vera

The Veteran contends he has polycythemia vera resulting from 
his exposure to ionizing radiation in service.  In various 
statements he submitted, he asserted he was directly east of 
atomic testing that occurred on August 21, 1956.  He alleged 
that he and a coworker were instrumental in uncovering an 
"embezzlement scam", and as a reward were sent to Las Vegas 
for a day and then transported to Virgin River for a few days 
of fishing.  He relates that on the first morning at Virgin 
River he witnessed a bright blast (August 21, 1956), but he 
thought nothing of it.  He found out later that the Federal 
government tested an atomic bomb at Yucca Flats, Nevada and 
that they had been 60 miles from the epicenter.  He claimed 
that in the 6 months following this incident he lost 40 
pounds, which he attributed to radiation exposure.  He stated 
that the name of this atomic bomb test was "Smokey".  Aside 
from this specific incident, the Veteran reported that he was 
exposed daily to radiation in service while stationed at 
Parks Air Force Base in California because, as he later 
learned, radioactive materials had been stored in bunkers 
that he passed daily going to and from his job.  

The Veteran's STRs are silent for any evidence of a blood 
disorder, specifically polycythemia vera.  An immunization 
record notes that on October 1, 1956, a radiation detector 
had an initial reading of zero.  His separation examination 
noted the Veteran weighed 143 pounds and that he had lost 25 
to 30 pounds in the past 18 months.  There was no apparent 
cause for his weight loss, but it was considered to be 
possibly due to his worries about "home and health".  His 
enlistment examination noted his weight was 140 pounds.  

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was accounting and finance 
clerk.  

1980 to 1985 treatment records reveal an initial diagnosis of 
polycythemia vera (based on lab findings) in May 1980, with 
subsequent treatment for the disease.  
A July 1986 VA discharge summary notes that the Veteran's 
polycythemia vera was in remission; treatment records from 
the 1980s through 1990s continued to show a diagnosis of the 
disease, and that it was periodically monitored.

A March 1993 letter from R. O., M.D. notes that he conducted 
research as to the risk of developing polycythemia vera (PV) 
after exposure to ionizing radiation, specifically after 
exposure to a nuclear weapons test.  He cited an article in 
the American Journal of Medicine from July 1989 describing a 
case of PV in someone with such exposure.  The article 
indicated that there were increased incidences of 
polycythemia vera and other diseases with latency periods 
that occasionally extended beyond 30 years.  He listed other 
articles that he thought would be helpful.  He opined that 
based on his research it was "very likely that exposure to 
ionizing radiation in the form of nuclear tests increased 
one's risk of developing PV significantly.  Of course 
statements regarding risk can only be made with validity for 
an overall population and not for one particular case."

In a June 1999 letter M. T., M.D., opines that there is an 
association between polycythemia vera and the Veteran's 
history of radiation exposure "not only from only fallout 
exposure from nuclear weapon testing (1956), but also from 
potential additional exposure during [his] 3 1/2 years (October 
1954 - April 1958) military work at Parks Air Force Base" in 
California.  The physician referred to two articles provided 
earlier, from Dr. R. O., on the subject of polycythemia vera 
in individuals who's only known risk factor for development 
of the disorder was exposure to radiation during nuclear 
weapon testing in the 1950s.  He believed the articles 
provided a compelling argument for nuclear weapons radiation 
exposure as a risk factor for the development of polycythemia 
vera.  He agreed with Dr. R. O.'s statement that risk factors 
can only be made with validity for an overall population and 
not for a particular case.

A June 1999 letter from P. V., M.D., states that polycythemia 
vera has been associated with exposure to ionizing radiation.

In a November 2000 memorandum the Department of the Air Force 
responded to a request for information on radiation dose 
information.  The Department checked the Master Radiation 
Exposure Registry which checked all available information for 
records of occupational radiation exposure monitoring and 
found no internal or external monitoring exposure data for 
the Veteran.  

A response from the NPRC regarding the Veteran advises that a 
DD Form 1141 was not a matter of record.

A March 2001 letter from the Defense Threat Reduction Agency 
notes the Veteran reported being exposed to radiation from 
Shot SMOKEY of Operation Plumbbob in August 1956, which was 
an atmospheric nuclear test conducted at the Nevada Test Site 
(NTS) on August 31, 1957.  The letter notes that the Veteran 
claimed the exposure occurred along Virgin River in 
Washington County, Utah while he was on a pass from Parks Air 
Force Base.  He reported the exposure occurred from August 
20, 1956, to August 23, 1956; however, there was no 
atmospheric nuclear test at NTS in 1956.  The letter also 
notes that the Veteran's personnel records show he was 
assigned to Headquarters 2349th Air Base Wing, Parks, Air 
Force Base in California from January 1957 to March 1958 and 
that morning reports do not show for him a temporary duty 
assignment to NTS during Operation Plumbbob or that his 
duties at Parks Air Force Base were in direct support of that 
operation.  The letter notes that the only entries for the 
Veteran were routine administrative comments, and that a 
careful search of available dosimetry data did not reveal a 
record of radiation exposure for the Veteran.  

A January 2004 letter from the Director of Compensation & 
Pension addressing radiation review under § 3.311 notes that 
all records were reviewed, and that they showed that the 
Veteran's unit was not assigned to temporary duty during 
Operation Plumbbob or that his duties were in direct support 
of that operation.  The letter notes that no record of 
radiation exposure was found for the Veteran, and reports the 
negative findings from the Department of the Air Force.  It 
was concluded that in light of there being no evidence of 
radiation exposure, referral to the Under Secretary for 
Health for dose estimates and a medical opinion was not 
necessary.

A December 2007 letter from Dr. R. O. states "it is hard to 
find much data that states polycythemia vera is caused by 
radiation from atomic blast exposure.  However, just because 
it is not in the scientific literature doesn't mean that it 
isn't true."  He attached an articles that indicated there 
was an increased incidence of polycythemia vera in people 
with his type of exposure.  

A November 2008 letter from the Department of the Navy 
responded to the RO's radiation dose inquiry.  The Department 
stated that Master Radiation Exposure Monitoring Registry 
contained no internal or external radiation exposure data.  

An April 2009 letter from the Department of the Air Force, 
responding to additional questions regarding the Veteran's 
alleged radiation exposure, states that during the Veteran's 
tenure at Parks AFB, the base functioned as a basic training 
center and overseas replacement depot.  The base never 
maintained nuclear munitions.  The AFSC spoke with the 
Veteran in March 2009 and determined his concerns regarding 
the bunkers came from a local newspaper article (from 
approximately 1990) that discussed historical use of the 
bunkers by Lawrence Radiation Laboratory.  However, according 
to the Veteran, he did not have duties that would have 
required him to access to, or work in, the bunkers, nor was 
he even aware of the storage bunkers while he was assigned to 
Parks AFB.  They searched the occupational radiation exposure 
monitoring records in the USAF Master Radiation Exposure 
Registry and found no external or internal radiation exposure 
data for the Veteran at either location.  

The Veteran has submitted various articles including 
discussion of an association between polycythemia vera and 
nuclear testing and discussion of veterans who were exposed 
to radiation from atomic testing in service in the 1950s.

Although the Veteran contends he has polycythemia vera due to 
exposure to ionizing radiation from a bunker containing 
radioactive material that he passed daily at Parks AFB and 
from Operation Plumbbob (while fishing at Virgin River in 
Utah during service), he has not alleged, nor does the 
evidence show, that he participated in a "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d), which is an 
essential element for consideration of his claim on a 
presumptive basis under 38 C.F.R. § 3.309(d).  Further, 
polycythemia vera is not among the diseases for which service 
connection may be granted on a presumptive basis under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. §  3.309(d).  See Rucker, 
10 Vet. App. at 71.  

Regarding the second approach to substantiating a radiation-
exposure claim, i.e., under 38 C.F.R. § 3.311, under § 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period of time specified by the 
regulation.  38 C.F.R. § 3.311(b).  If any of these three 
requirements is not met, service connection for a disease 
claimed as secondary to exposure to ionizing radiation cannot 
be granted under 38 C.F.R. § 3.311.  As was noted, VA has 
determined that sound medical and scientific evidence does 
not support including polycythemia vera on the list of known 
radiogenic diseases in the regulations; however, VA must 
still consider a claim that this disease is a radiogenic 
disease under 38 C.F.R. § 3.311(b)(4).  

The Veteran has submitted competent scientific and medical 
evidence that indicates polycythemia vera is a radiogenic 
disease.  In particular, letters from Drs. R. O., M. T., and 
P. V., indicate that there is an association between 
polycythemia vera and exposure to radiation from nuclear 
weapon tests.  Dr. R. O. included articles from medical 
journals supporting his opinion.  In the Board's judgment, 
this evidence constitutes medical and scientific evidence 
that polycythemia vera may be induced by ionizing radiation.  

Where the Veteran's claim fails under the second approach is 
that the evidence does not show that he was exposed to 
ionizing radiation in service.  The RO undertook the special 
development procedures outlined in 38 C.F.R. § 3.311, and 
none of the sources contacted found any evidence that the 
Veteran was exposed to ionizing radiation as alleged.  
Regarding the Veteran's contention he was exposed to ionizing 
radiation while fishing in the Virgin River in Utah, he 
specifically alleges that this was in connection with Shot 
Smokey, part of Operation Plumbbob.  There is no evidence 
that he was present in the vicinity where the testing was 
conducted at the time of the tests other than from his own 
statements.  (While he has indicated that there are witnesses 
who could provide statements corroborate his presence at 
Virgin River in August 1956, he has failed to submit such 
evidence despite repeat requests.)  Regardless, Operation 
Plumbbob took place in August 1957 a year after the time (in 
1956) the Veteran has repeatedly reported as when he 
witnessed an atomic test blast (and was allegedly exposed to 
radiation).  The Defense Threat Reduction Agency has advised 
that there were no atmospheric nuclear tests at the NTS in 
1956 (and therefore this alleged exposure to ionizing 
radiation could not have occurred as the Veteran describes).  
As the Department of the Air Force has also certified that 
nuclear munitions were not stored at Parks Air Force base, 
the Veteran's other alleged exposure to radiation in service 
likewise could not have occurred as he describes.  (The 
Department of the Air Force noted that the Veteran's 
misinformation may have come from an (approximately in 1990) 
local newspaper article discussing historical use of bunkers 
by Lawrence Radiation Laboratories; however, the Veteran 
duties in service would not have required access to, or work 
in the bunkers, and he was unaware of their existence while 
stationed at Parks.  In light of the foregoing, the Board 
finds that it is not shown that the Veteran was exposed to 
radiation from either source he has alleged.  Consequently, 
the second approach for substantiating an alleged radiation-
related service connection claim is not available to him.    

Notwithstanding the foregoing, the Federal Circuit in Combee 
determined that the regulations governing presumptive service 
connection do not preclude a claimant from establishing 
service connection with proof of actual direct causation.  
See Combee, 34 F. 3d. at 1043-44; see also 38 C.F.R. § 
3.303(d).  Accordingly, the Board will proceed to evaluate 
the claim under the third approach described.

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board acknowledges that the Veteran has polycythemia 
vera; therefore, what remains to be established is service 
incurrence or aggravation of disease or injury, and competent 
(medical) evidence of a nexus between service and the current 
disability.
There is no record of a diagnosis of, or treatment for, 
polycythemia vera during service; the Veteran has not alleged 
otherwise.  The record does not show nor does the Veteran 
contend that the disorder was diagnosed prior to 1980, 
decades after his separation from service in 1958.  The 
requirement of service incurrence or aggravation may be 
satisfied by a showing of in-service injury, specifically in 
this case, exposure to ionizing radiation.  As discussed 
previously, there is no corroborating evidence of the 
Veteran's statements that he was exposed to ionizing 
radiation at either Parks AFB or the Virgin River.  In the 
absence of such evidence, the opinion by Dr. M. T. by that 
the Veteran's polycythemia vera is related to his history of 
radiation exposure has no probative value because it is based 
on a history provided by the Veteran that is uncorroborated, 
and is contradicted by established facts.  And the opinions 
by Dr. R.O. and in medical texts submitted by the Veteran 
linking polycythemia vera to radiation exposure are not 
material evidence (because such exposure is not shown).

Furthermore, there is no competent evidence in the record 
that otherwise links the Veteran's polycythemia vera to his 
service.  Notably, a lengthy time interval between service 
and the initial postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
claimed disability is service-connected.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  More 
than 20 years passed between the Veteran separation from 
service and the initial diagnosis of polycythemia vera.

In summary, the Veteran's polycythemia vera was not 
manifested in service or for many years thereafter, and is 
not shown to be related  to any incident of service, 
including alleged exposure to ionizing radiation.  The Board 
therefore concludes that the preponderance of the evidence is 
against this claim, and that service connection for 
polycythemia vera is not warranted.

Dental Disorder

The Veteran contends that due to experimental material used 
in service, he suffered deterioration of his teeth and gums.  
He stated that when he entered the military he had a few 
teeth that needed filling, but that nothing was done during 
basic training.  After he arrived at Parks AFB some teeth 
were filled and others were pulled.  At the time he was asked 
if he was willing to received experimental bridge work made 
of gold and he agreed, but he was unaware of the problems it 
would create several years later.  After his separation from 
service he returned to his home town where the gold in his 
bridge work in conjunction with the salt air, humidity, and 
severe cold weather during the winters resulted in the 
deterioration of his remaining teeth that had come in contact 
with the material used.  He stated that this was the opinion 
of his dentist at the time and that this occurred in 1966.  
Later, while under the care of a different dentist, his jaw 
bone would become displaced.  A dental surgeon told him that 
the bridge work done in the Air Force was not aligned 
properly for his bite and that it caused the muscles on the 
right side of his jaw to stretch, which allowed the jaw to 
come out of its socket.  He opted to have his remaining teeth 
pulled and have new dentures made, which corrected the 
problem.  

The Veteran's STRs include an enlistment examination includes 
a notation in the dental remarks that says "class V".  In 
the section that contains a summary of defects and diagnoses 
says "5300 dental carries P2".  An initial examination 
notes that teeth numbers 1, 3, 12, 13, 14, 15, 16, 17, 19, 
and 32 were missing.  Dental X-rays revealed teeth numbers 2, 
5, 18, and 30 were nonrestorable.  It was also noted that he 
had slight calculus.  An entry dated June 1955 indicates the 
Veteran went to the dental clinic, but no additional 
information was offered.  The separation examination report 
notes that in addition to the records that were missing on 
his initial (entrance) examination, the nonrestorable teeth 
(numbers 2, 5, 18, and 30) were also missing.  It also stated 
"upper & lower partial dentures gold & acrylic 
serviceable".  Slight calculus was also noted. 

A July 1979 note record indicates the Veteran had dentures 
and that his ENT evaluation was otherwise normal.  In 
November 1987, he was treated for a broken dental plate; it 
was noted that he also had a gum ulcer.  

As the opinions the Veteran alleges he was given by private 
dental providers would clearly be pertinent evidence as to 
this claim, if documented, pursuant to the Board's October 
2004 remand, he was asked to submit signed authorizations, 
with addresses, to allow VA to obtain copies of records of 
dental treatment from each of the medical/dental providers.  
See February and May 2005 letters.  A November 2005 letter 
also asked him to submit authorizations and he was provided a 
copy of 38 C.F.R. § 3.158, which states "where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received."  He did not respond.

The facts of this case are clear.  As noted above, the 
Veteran failed to respond to a request for 
information/releases for information essential for the proper 
adjudication of his claim.  He was clearly informed on the 
consequences of not providing the requested information.   
The controlling regulation in these circumstances, 38 C.F.R. 
§ 3.158(a), is unambiguous, and mandates that the claim will 
be considered abandoned (and consequently dismissed).  The 
Board has no recourse but to conclude that the Veteran has 
abandoned the claim.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for necessary evidentiary 
development (see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)), nor may he deliberately choose to ignore requests 
for critical pertinent information, as appears the case here.

As the Veteran has abandoned his claim seeking service 
connection for dental disability, there remains no allegation 
of error of fact or law for appellate consideration as to 
such claim.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.





ORDER

Service connection for polycythemia vera is denied.

The appeal seeking service connection for a dental disorder 
is dismissed.


REMAND

The Veteran contends that his gastrointestinal disability is 
due to exposure to ionizing radiation during service.  
Although most of the development thus far has been dedicated 
to obtaining additional evidence regarding his claimed 
radiation exposure, the Board must also take a broad view of 
the claim and consider all viable theories of entitlement.  
The Veteran's STRs show he complained of stomach problems 
that consisted of constant epigastric pain that was not 
relieved by food.  He reported his symptoms had been ongoing 
for 3 days; a diagnosis was deferred.  An upper GI series was 
to be scheduled if no improvement was shown; however, a few 
days later it was noted that the Veteran had improved.  He no 
longer had pain and he was returned to a full diet.  A March 
1957 record contains a notation that the Veteran had 
gastroenteritis 4 days earlier.  

During the course of the appeal, various gastrointestinal 
disorders, including GERD, esophagitis, dysphagia, history of 
PUD, heartburn, diverticulosis, polyps, and hiatal hernia 
have been diagnosed.  Since there is evidence of current 
gastrointestinal disabilities and the Veteran's STRs note 
gastroenteritis and complaints that could be associated with 
a gastrointestinal problem, the low threshold standard as to 
when a VA nexus examination is necessary endorsed by the 
Court in (the intervening since the Board's prior remand 
decision) McLendon v. Nicholson, 20 Vet. App. 79 (2006) is 
met.  Therefore, a gastrointestinal disorders examination to 
secure a medical nexus opinions is necessary.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided notice of what type of information and evidence 
was needed to substantiate his claim seeking service 
connection, but was not notified of the criteria for 
establishing a disability rating or effective date of award.  
Since the case is being remanded anyway, there is an 
opportunity to correct such notice defect.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating a gastrointestinal disability in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then arrange for a 
gastrointestinal disorders examination of 
the Veteran to determine the nature and 
likely etiology of his current 
gastrointestinal disabilities, and 
whether any current gastrointestinal 
disability is related to his 
complaints/symptoms in service.  The 
examiner must review the Veteran's claims 
file in conjunction with the examination 
and, based on such review and examination 
of the Veteran, opine as to each current 
gastrointestinal disability diagnosed, 
whether it is at least as likely as not 
related to his service, to include the 
complaints and findings noted therein.  
The examiner must explain the rationale 
for all opinions.

3. The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


